Case 19-22715-CMB           Doc 200    Filed 08/28/19 Entered 08/28/19 19:28:43           Desc Main
                                      Document      Page 1 of 7


                             UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:                                         :      Case No. 19-22715
                                                :
 5171 Campbells Land Co., Inc.                  :      Chapter 11
                                                :
                   Debtor                       :      Document No.
                                                :
 5171 Campbells Land Co., Inc.,                 :      Related to Document No. 149
                                                :
                   Movant                       :
          v.                                    :
                                                :
 L-Four, L.P. and Ronald G. Linaburg,           :
                                                :
                   Respondents.                 :

  OBJECTION TO DEBTOR’S MOTION TO SELL COLLATERAL FREE AND CLEAR
                           OF ALL LIENS

          AND NOW comes the Respondents, L-Four, L.P. and Ronald G. Linaburg

 (“Respondents”), by and through its counsel the Lynch Law Group, LLC, and submits the within

 Objection to Debtor’s Motion to Sell Collateral, and in support thereof avers as follows:

                                   BACKGROUND AND PARTIES

          1.       Respondent L-Four, L.P. (“L-Four”) is a creditor of the Debtor holding various

 promissory notes and other claims in excess of $2 million.

          2.       Respondent L-Four is a guarantor on certain debts owed by Debtor. Specifically,

 L-Four provided the letter of credit (issued by Dollar Bank) in favor of Store Capital in the

 amount of $2.5 million which forms half of the security deposit currently held by Store Capital

 relating to Debtor.

          3.       Respondent L-Four is also an equity owner of the Debtor. Debtor has admitted

 that L-Four is a six percent (6%) shareholder of Debtor.




 4817-1867-8146, v. 2
Case 19-22715-CMB           Doc 200     Filed 08/28/19 Entered 08/28/19 19:28:43              Desc Main
                                       Document      Page 2 of 7


          4.       L-Four disputes the distribution of equity ownership interests claimed by Debtor

 and asserts that based on actual contributions of paid in capital, L-Four is entitled to a majority

 ownership stake in Debtor. L-Four asserts that it has been wrongfully deprived of its rightful

 majority ownership stake in Debtor (as well as the resulting practical control of Debtor’s

 operations) through the continuing fraud and other tortious actions of William T. “Billy” Kane,

 the acting President, sole officer, and sole director of Debtor.

          5.       L-Four further asserts that investigations into the tortious acts of Billy Kane to

 deprive L-Four of its rightful ownership stake in the Debtor are ongoing, but that L-Four has not

 yet been afforded the opportunity to fully assert those claims due to the instant bankruptcy filing.

          6.       Respondent Ronald G. Linaburg (“Dr. Linaburg”) is the managing partner of L-

 Four, as well as the source of all legitimate paid in capital contributions to the Debtor since

 January 2018.

          7.       Dr. Linaburg was, prior to December 2018, involved in the management and

 operations of the Debtor in a limited fashion, pursuant to his position with L-Four.

          8.       In his individual capacity, Dr. Linaburg is also a creditor of Debtor. Dr. Linaburg

 has made numerous advances of credit and provided access to credit lines of his own for the

 benefit of Debtor’s business operations, which were accepted by Debtor with the understanding

 that those amounts constituted loans from Dr. Linaburg and would be repaid as such. These

 amounts including but are not limited to $500,000 owed to PNC Bank, which is reflected on the

 financial statements of the Debtor as a debt.

          9.       Dr. Linaburg is a guarantor on virtually all of the secured debt owed by the

 Debtor, including but not limited to guarantees to U.S. Foods, Store Capital, and Vision

 Financial Group.




 4817-1867-8146, v. 2
Case 19-22715-CMB           Doc 200    Filed 08/28/19 Entered 08/28/19 19:28:43            Desc Main
                                      Document      Page 3 of 7


          10.      Between amounts paid by Dr. Linaburg individually over numerous years, as well

 as amounts paid through L-Four (together Dr. Linaburg and L-Four are referred to as the

 “Linaburg Parties”), the Linaburg Parties have contributed over $4 million to Debtor since 2013.

          11.      During that same time frame, based upon the investigation completed by the

 Linaburg Parties to-date, the total unencumbered capital contributions from all other purported

 owners of Debtor come to less than $200,000.

                                      OBJECTION TO THE SALE

          12.      The Linaburg Parties are in the process of gathering information to support

 potential adversary actions against the Debtor and Debtor’s officers that are directly related to

 the ownership and operation of the Debtor’s assets, including the personalty and lease

 agreements (the “Collateral”) that the Debtor proposes to sell to Amanda Bittinger

          13.      The Debtor filed this Motion on an emergency basis and to date has not provided

 Respondents with a copy of the proposed agreement of sale to Amanda Bittinger.

          14.      Without reviewing the agreement of sale, Respondents have no information

 regarding the proposed terms of sale, including whether the sale will include any waivers or

 similar language that could potentially limit Respondents’ ability to pursue their claims against

 the Debtor.

          15.      Based upon the limited information provided to-date by the Debtor, the sale to

 Amanda Bittinger reflects a massive decrease in the value of Debtor’s assets in a period of

 roughly 18 months (given that Debtor acquired the Collateral and other assets through the

 purchase of assets from the bankruptcy estate of Unique Ventures Group in February 2018).




 4817-1867-8146, v. 2
Case 19-22715-CMB           Doc 200     Filed 08/28/19 Entered 08/28/19 19:28:43              Desc Main
                                       Document      Page 4 of 7


          16.      Based upon the limited information provided to-date by the Debtor, the sale to

 Amanda Bittinger is administratively insolvent, insofar as the proceeds of the sale will not cover

 the total claims against the bankruptcy estate having administrative priority.

          17.      Despite the fact that the sale is administratively insolvent, the Motion provides for

 Debtor’s advisors to receive in excess of $200,000 in fees and expenses.

          18.      The financial reality of this proposed sale is that Debtor is negotiating with other

 peoples’ money.

          19.      Specifically, due to their guarantee positions, this sale will create massive

 exposure to the Linaburg Parties, who will be left to satisfy the administrative expenses not

 covered by the sale, not to mention the remaining debts secured by those guarantees, none of

 which will ever be paid by Debtor as a result of this sale.

          20.      The result, in summary, is that Debtor will manage to sell the lion’s share of its

 assets on an expedited basis, without creditors having a full and fair opportunity to assert and

 investigate claims against Debtor, free and clear of all liens, leave the bankruptcy estate

 administratively insolvent, create massive additional liability for the Linaburg Parties, and

 Debtor’s advisors will be paid handsomely while all creditors are wiped out.

          21.      The Linaburg Parties recognize that the proposed sale may be the sole avenue to

 preserve the jobs of employees of Debtor. However, it is inequitable and unjust for Debtor to be

 allowed to consummate the proposed sale at such expense and prejudice to the Linaburg Parties.

          22.      Accordingly, in the event that the Court is inclined to approve the proposed sale,

 the Linaburg Parties respectfully request that the Court impose conditions on the sale as

 necessary to protect the interests of creditors, and to protect the interests of the Linaburg Parties.




 4817-1867-8146, v. 2
Case 19-22715-CMB           Doc 200     Filed 08/28/19 Entered 08/28/19 19:28:43             Desc Main
                                       Document      Page 5 of 7


                REQUESTS FOR CONDITIONS ON ANY APPROVAL OF THE SALE

          23.      The Linaburg Parties believe, and therefore aver, that the Collateral being

 transferred to Amanda Bittinger is integral to their claims against the Debtor and request that this

 Honorable Court enter an Order directing Amanda Bittinger to preserve all records,

 communications and documents associated with the ownership and operation of the Collateral by

 the Debtor.

          24.      The Linaburg Parties further believe, and therefore aver, that Amanda Bittinger

 may have some liability to the Linaburg Parties associated with the ownership and operation of

 the Collateral by the Debtor and hereby request that this Honorable Court enter an Order finding

 that any sale of the Collateral to Amanda Bittinger does not prevent the Linaburg Parties from

 pursing their potential claims against either the Debtor or Amanda Bittinger.

          25.      The Linaburg Parties further believe, and therefore aver, that employees of Debtor

 to be rehired by Amanda Bittinger have information and evidence integral to their claims against

 the Debtor, and request that this Honorable Court enter an Order directing that Amanda Bittinger

 shall take no action to prevent or interfere with the Linaburg Parties efforts to obtain evidence

 and information from former employees of the Debtor, including but not limited to through the

 use of appropriate subpoenas to produce documents or to appear and testify at depositions and

 hearings.

          26.      The Linaburg Parties further believe, and therefore aver, that other creditors,

 including but not limited to Perkins and Store Capital, may have some liability to the Linaburg

 Parties associated with the ownership and operation of the Collateral by the Debtor, and hereby

 request that this Honorable Court enter an Order finding that any sale of the Collateral to




 4817-1867-8146, v. 2
Case 19-22715-CMB           Doc 200     Filed 08/28/19 Entered 08/28/19 19:28:43              Desc Main
                                       Document      Page 6 of 7


 Amanda Bittinger does not prevent the Linaburg Parties from pursuing their potential claims

 against any such creditors, including but not limited to Perkins and Store Capital.

          27.      The Linaburg Parties further believe, and therefore aver, that as part of the sale,

 Debtor intends to enter into a settlement agreement with Store Capital by which Store Capital

 will provide de minimis funds to Debtor in exchange for a global release by Debtor of any claims

 it may have against Store Capital.

          28.      As there is an ongoing dispute between the Linaburg Parties and Debtor as to the

 proper ownership and control of Debtor, this raises questions as to the authority of Debtor to

 provide such a global release to Store Capital.

          29.      The provision of a global release by Debtor to Store Capital further prejudices the

 Linaburg Parties insofar as that release will result in liability by the Linaburg Parties to Store

 Capital pursuant to the various guarantees executed by the Linaburg Parties, all of which were

 procured by the Debtor through fraud and other tortious activity against the Linaburg Parties.

          30.      Therefore, the Linaburg Parties hereby request that this Honorable Court enter an

 Order finding that any sale of the Collateral to Amanda Bittinger and any ensuing settlement

 entered by and between Store Capital and Debtor does not prevent the Linaburg Parties from

 pursing their potential claims against Store Capital, nor shall act to preclude the Linaburg Parties

 from the presentation of any defense at law or equity to any later actions by Store Capital

 pursuant to guarantees provided by the Linaburg Parties.

          31.      The Linaburg Parties hereby request that, because the sale of the Collateral to

 Amanda Bittinger threatens to place the security provided by L-Four at risk insofar as Store

 Capital will have recourse to draw on the letter of credit provided by L-Four to satisfy Store

 Capital’s administrative claims, that this Honorable Court enter an Order finding that given the




 4817-1867-8146, v. 2
Case 19-22715-CMB          Doc 200    Filed 08/28/19 Entered 08/28/19 19:28:43           Desc Main
                                     Document      Page 7 of 7


 claims remaining to be litigated between the Linaburg Parties, Debtor, and other creditors, that

 Store Capital shall be enjoined from taking any action with regard to the security deposit held by

 Store Capital absent further Order of this Honorable Court approving same.

          32.       WHEREFORE, Respondents, L-Four, L.P. and Ronald G. Linaburg, respectfully

 request that this Honorable Court deny Debtor’s Motion to Sell Collateral, and for such other

 relief as the Court deems proper.



                                                      Respectfully Submitted,

                                                      THE LYNCH LAW GROUP, LLC


                                                      /s/ Michael C. Mazack
                                                      Michael P. Oliverio, Esq.
                                                      Pa. I.D. No. 209399
                                                      Michael C. Mazack, Esq.
                                                      Pa.I.D. No. 205742
                                                      501 Smith Dr., Suite 3
                                                      Cranberry Township, PA 16066
                                                      mmazack@lynchlaw-group.com
                                                      (724) 776-8000
                                                      Counsel for Respondents Ronald G.
                                                      Linaburg and L-Four, L.P.




 4817-1867-8146, v. 2
